DETAILED ACTION
Response to Amendment
Applicant’s election without traverse of Invention II (claims 8 - 14) in the reply filed on 04/22/21 is acknowledged.  Claims 1 - 7, amended to correspond to Invention II and new claims 21 - 26 are also acknowledged.  Thus, claims 1 - 14 and 21 - 26 have been examined in this office action. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 14 and 21 - 26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
ALICE/ MAYO:  TWO-PART ANALYSIS
2A.   First, a determination whether the claim is directed to a judicial exception (i.e., abstract idea).  
Prong 1:  A determination whether the claim recites a judicial exception (i.e., abstract idea).

Groupings of abstract ideas enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Mathematical concepts- mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity
Mental processes- concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Prong 2:  A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.

Considerations indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.

2B. Second, a determination whether the claim provides an inventive concept (i.e., Whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Improvement to the functioning of a computer, or an improvement to any other technology or technical field
Applying the judicial exception with, or by use of a particular machine.
Effecting a transformation or reduction of a particular article to a different state or thing
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort NOTE:  The only consideration that does not overlap with the considerations indicative of integration into a practical application associated with step 2A: Prong 2.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised Patent Subject Matter Eligibility Guidance.

Merely reciting the words “apply it” (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
Adding insignificant extra-solution activity to the judicial exception.
Generally linking the use of the judicial exception to a particular technological environment or field of use.
Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  NOTE:  The only consideration that does not overlap with the considerations that are not indicative of integration into a practical application associated with step 2A: Prong 2.

See also, 2010 Revised Patent Subject Matter Eligibility Guidance; Federal Register; Vol. 84, No. 4; Monday, January 7, 2019

Claims 1 - 14 and 21 - 26 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
  1:  Statutory Category
Applicant’s claimed invention, as described in independent claim 8, is/are directed to a process (i.e. a method).

2(A):  The claim(s) are directed to a judicial exception (i.e., an abstract idea).
PRONG 1:  The claim(s) recite a judicial exception (i.e., an abstract idea).
Certain Method of Organizing Human Activity
The claim as a whole recites a method of organizing human activity.  The claimed invention is involves generating, in a database, a home inventory comprising an identification of each item of a plurality of items covered under an existing insurance policy, wherein the home inventory is generated by: receiving one or more images of each item of the plurality of items; and analyzing, using one or more image processing techniques, the one or more images to obtain the identification of each item of the a user; determining an adequate insurance coverage level for each item of: the plurality of items in the home inventory, and the one or more candidate items;  determining, based on the plurality of items in the home inventory and the one or more candidate items and corresponding appropriate insurance coverage levels, at least one insurance product having active incentives;  and transmitting, to a user device associated with the user, recommendations for the at least one insurance product having active incentives, which is a fundamental economic principles or practices (inventory management; insurance); commercial or legal interactions (inventory management; insurance); and managing personal behavior or relationships or interactions between people (generating, receiving, analyzing, determining, transmitting).  There is no recitation of any of the steps or acts being performed by a machine and even if recited, the mere nominal recitation of a machine would not take the claim out of the method of organizing human activity grouping.  Thus, the claim recites an abstract idea.

Mental Processes

The claim recites limitations directed to generating, in a database, a home inventory comprising an identification of each item of a plurality of items covered under an existing insurance policy, wherein the home inventory is generated by: receiving one or more images of each item of the plurality of items; and analyzing, using one or more image processing techniques, the one or more images to obtain the identification of each item of the plurality of items; determining, based on the analysis of the home inventory, one or more candidate items to recommend to a user; determining an adequate insurance coverage level for each item of: the plurality of items in the home inventory, and the one or more candidate items;  determining, based on the plurality of items in the home inventory and the one or more candidate items and corresponding appropriate insurance coverage levels, at least one insurance product having active incentives;  and transmitting, to a user device associated with the user, recommendations for the at least one insurance product having active incentives.

The limitation(s), as drafted, is/are a process that, under it’s broadest reasonable interpretation, covers performance of the limitation(s) in the mind.  Nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, the claim encompasses the user manually generating, in a database, a home inventory comprising an identification of each item of a plurality of items covered under an existing insurance policy, wherein the home inventory is generated by: receiving one or more images of each item of the plurality of items; and analyzing, using one or more image processing techniques, the one or more images to obtain the identification of each item of the plurality of items; determining, based on the analysis of the home inventory, one or more candidate items to recommend to a user; determining an 

There is no recitation of any of the steps or acts being performed by a machine and even if recited, the mere nominal recitation of a machine would not take the claim out of the mental processes grouping.  This/ these limitation(s) recite a mental process. Thus, the claim recites an abstract idea.

PRONG 2:  The judicial exception (i.e., an abstract idea). Is not integrated into a practical application.
The claim does not recite a combination of additional elements.  The claim is/ are recited at a high level of generality (i.e., generic functions of (a) data processing (e.g., “generating”, “analyzing”, “determining” step(s) as claimed) and (b) data receipt/ transmission (“receiving”, “transmitting” step(s) as claimed).  The claim is/ are recited at a high level of generality (i.e., as general means of gathering inventory information), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.  The are recited at a high level of generality, and there is no machine explicitly recited that automates the step(s).  The limitations are no more than mere instructions to apply the exception.  Accordingly, the claim does not integrate the abstract idea into a practical application because it does not impose any meaningful limitations on practicing the abstract idea.  The claim is directed to an abstract idea.  NOTE: (1)  The claimed invention is silent regarding what entity is performing the positively recited steps or acts performed.  (2)  Although a “database” is recited in the claim, the “database” is not tied to any machine and is not tied to the unclaimed entity performed the positively recited steps or acts performed.  (3) Although a “user device associated with the user” is recited in the claims, the claimed invention is not from the perspective of the “user device associated with the user”.  The “user device associated with the user” merely interacts with the presently unknown/ unclaimed entity performing the positively recited steps or acts.
   
Since the claim(s) recite a judicial exception and fails to integrate the judicial exception into a practical application, the claim(s) is/are “directed to” the judicial exception.  Thus, the claim(s) must be reviewed under the second step of the Alice/ Mayo analysis to determine whether the abstract idea has been applied in an eligible manner.
2(B):  The claims do not provide an inventive concept (i.e., The claim(s) do not include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
As discussed with respect to Step 2A Prong Two, the additional element(s) in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.   The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Furthermore, the additional element(s) under STEP 2A Prong 2 have been evaluated in STEP 2B to determine if it is more than what is well-understood, routine conventional activity in the field.   Applicant’s specification as filed 10/24/19 does not provide any indication there is anything other than a generic, off-the-shelf computer component.  Furthermore, the prosecution history of the instant application provides Busque and Roslak operating in a similar environment, suggesting performing tasks such as (a) data processing (e.g., “generating”, “analyzing”, “determining” step(s) as claimed) and (b) data receipt/ transmission (“receiving”, “transmitting” step(s) as claimed) are well understood, routine and conventional.  Furthermore, the courts have recognized that computer functions or tasks analogous to those claimed by applicant (a) data processing (e.g., “generating”, “analyzing”, “determining” step(s) as claimed) and (b) data receipt/ transmission (“receiving”, “transmitting” step(s) as claimed) are well understood, routine and conventional.  Flook, Bancorp court decisions cited in MPEP § 2106.05(D) (ii) indicate performing repetitive calculations is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Symantec, TLI, OIP Techs and buySAFE court decisions cited in MPEP § 2106.05(D) (ii) indicate that mere collection or receipt of data over a network is a well-understood, routine, and conventional function when it is claimed in a merely generic manner (as here).  Accordingly, a conclusion that the additional elements are well-understood, routine, conventional activity is supported under Berkheimer. 
For these reasons, there is no inventive concept in the claim, and thus the claim is ineligible.
Dependent claims 9 - 14 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.  
Alice Corp. also establishes that the same analysis should be used for all categories of claims (e.g., product and process claims).  Therefore, independent apparatus claim 1 and independent non-transitory, computer-readable medium claim 21 
Dependent claims 2 - 7 and 21 - 26 are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 5, 6, 8, 9, 12, 13, 21, 22, 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re Claims 1, 2, 8, 9, 21 and 22:  The term(s) "adequate" and “appropriate” in claim(s) 1, 2, 8, 9, 21 and 22 are relative term(s) which render the claim(s) indefinite.  
Re Claims 1, 5, 6, 8, 12, 13, 21, 24 and 25:  The claims have a antecedent basis or consistent terminology problem. 
Claims 1, 8 and 21 recite “determining, based on the analysis of the home inventory, one or more candidate items to recommend to a user; “
This should be -- determining, based on the analysis [[DELETE of the home inventory]], one or more candidate items to recommend to a user;  -- or something similar.
	The “analysis” that has antecedent basis was of the “one or more images”.  The inconsistent terminology creates ambiguity in the claim.
Claims 1, 8 and 21 recite “determining an adequate insurance coverage level for each item of: the plurality of items in the home inventory, and the one or more candidate items; 
determining, based on the plurality of items in the home inventory and the one or more candidate items and corresponding appropriate insurance coverage levels, at least one insurance product having active incentives; “
This should be -- determining an [[DELETE adequate]] insurance coverage level for each item of: the plurality of items [[DELETE in the home inventory]], and the one or more candidate items; 
[[DELETE in the home inventory and]],  the one or more candidate items and the corresponding [[DELETE appropriate]] insurance coverage levels, at least one insurance product having active incentives;  -- or something similar. 
See remarks above regarding relative terms.
The “plurality of items” that has antecedent basis were “covered under an existing insurance policy”.  The inconsistent terminology creates ambiguity in the claim.
Terms previously referenced should be preceded by terms such as “the” or “said” to indicate the prior reference.
Claims 5, 12 and 24 recite, “in response to determining that the user response indicates that the user accepts at least one of the recommended at least one insurance product, selling the at least one of the recommended at least one insurance product to 4Application No. 16/662,934Attorney Docket No.: 006591.02290\US the user” 
 	This should be -- in response to determining that the user response indicates that the user accepts at least one of the recommended at least one insurance product having active incentives, selling the at least one of the recommended at least one insurance product to 4Application No. 16/662,934Attorney Docket No.: 006591.02290\US the user. -- or something similar.
	The claim(s) from which these claim(s) depend refer to a specific type of insurance product (i.e., those “having active incentives”) and to which the instant claim(s) do not appear to be limited.  This creates ambiguity in the claim. 
Claims 6, 13 and 25 recite, “transmitting, to the user device, reminders regarding upcoming renewal dates associated with the recommended at least one insurance product.”
having active incentives. -- or something similar.
The claim(s) from which these claim(s) depend refer to a specific type of insurance product (i.e., those “having active incentives”) and to which the instant claim(s) do not appear to be limited.  This creates ambiguity in the claim. 
NOTE:  The specific language used is not required, but is intended as an aide to the applicant in overcoming one or more of the objections and/ or rejections noted in this office action.  Alternative language may be proposed.  Please indicate where support may be found in the specification for any amendments made.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4 - 5, 8, 11 - 12, 21 and 23 - 24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busque, US Pub. No. 2011/0161117 in view of Roslak, US Pub. No. 2011/0320322.
Re Claims 1, 8 and 14: Busque discloses an apparatus/ method/ non-transitory, computer-readable medium comprising: 
generating, in a database, a home inventory comprising an identification of each item of a plurality of items covered under an existing insurance policy (Busque, abstract, [0023] [0026]), wherein the home inventory is generated by: 
receiving one or more images of each item of the plurality of items (Busque, abstract, [0019] [0046] [0061]); and 
determining, based on the analysis of the home inventory, one or more candidate items to recommend to a user (Busque, abstract, [0019] [0046] [0061] [0064]); 
determining an adequate insurance coverage level for each item of: the plurality of items in the home inventory, and the one or more candidate items (Busque, abstract, [0019] [0028] [0033] [0054] [0090]); 

and transmitting, to a user device associated with the user, recommendations for the at least one insurance product having active incentives (Busque, [0019] [0020] [0021] [0028] [0033] [0054] [0055] [0090]).  
	Busque fails to explicitly disclose:
analyzing, using one or more image processing techniques, the one or more images to obtain the identification of each item of the plurality of items;
	Roslak discloses: 
analyzing, using one or more image processing techniques, the one or more images to obtain the identification of each item of the plurality of items (Roslak, abstract, [0021], See also MPEP § 2103 I. C. MPEP § 2111.04 The “intended use/result ” clause is interpreted as to further limiting of the claimed invention); 
Analogous Art it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Busque is in the field of applicant’s endeavor and relates to using inventory for insurance purposes.  In this case, Roslak is easonably pertinent to the particular problem with which the applicant was concerned of analyzing images using image processing techniques.

	One would have been motivated to more accurately and efficiently assess inventory.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claims 4, 11 and 23:  Busque in view of Roslak discloses the claimed invention supra and Busque further discloses receiving, from the user device, a user response regarding the recommended at least one insurance product having 
Re Claims 5, 12 and 24:  Busque in view of Roslak discloses the claimed invention supra and Busque further discloses in response to determining that the user response indicates that the user accepts at least one of the recommended at least one insurance product, selling the at least one of the recommended at least one insurance product to 4Application No. 16/662,934Attorney Docket No.: 006591.02290\US the user (Busque, [0019] [0020] [0021] [0028] [0033] [0054] [0055] [0090]). 
Claims 2 - 3, 9 - 10 and 22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busque in view of Roslak as applied to claims 1, 8 and 21 above, and further in view of Grundel, US Pub. No. 2004/0153346.
Re Claims 2, 9 and 22:  Busque in view of Roslak discloses the claimed invention supra but fails to explicitly disclose wherein the determining the adequate insurance coverage level for each item comprises determining a depreciated price of each item.
	Grundel discloses: 
wherein the determining the adequate insurance coverage level for each item comprises determining a depreciated price of each item (Grundel, [0033] [0038] [0045] [0067]). 
Analogous Art it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Grundel is reasonably pertinent to the particular problem with which the applicant was concerned of depreciated valuation.
	 It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of Busque in view of Roslak by adopting the teachings of Grundel to provide wherein the determining the adequate insurance coverage level for each item comprises determining a depreciated price of each item.
	One would have been motivated to reduce the gap between the value of property and insurance coverage.  

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claims 3 and 10:  Busque in view of Roslak and Grundel discloses the claimed invention supra and Grundel further discloses wherein the depreciated price of each item is based on at least one of an age and damage associated with that item.  
Claims 6 - 7, 13 - 14 and 25 - 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Busque in view of Roslak as applied to claims 1, 8 and 21 above, and further in view of Corben, US Pub. No. 2010/0241463.
Re Claims 6, 13 and 25:  Busque in view of Roslak discloses the claimed invention supra but fails to explicitly disclose transmitting, to the user device, reminders regarding upcoming renewal dates associated with the recommended at least one insurance product.
	Corben discloses:  
transmitting, to the user device, reminders regarding upcoming renewal dates associated with the recommended at least one insurance product (Corben, [0006] [0007] [0008]).  
Analogous Art it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Corben is reasonably pertinent to the particular problem with which the applicant was concerned of reminder notification.
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the teachings of  Busque in view of Roslak by adopting the teachings of Corben to provide transmitting, to the user device, reminders regarding upcoming renewal dates associated with the recommended at least one insurance product.  
	As suggested by Corben, Insurance companies would have been motivated to maintain recurring communication with their customers and to apprise customers of the status and/ or changes associated with their insurance.
The claimed invention applies 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
known techniques to improve a similar device (method, or product) in the same way; applies known techniques to a known device (method, or product) ready for improvement to yield predictable results; and
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art.  Thus, the claimed subject matter likely would have been obvious under KSR.  KSR, 127 S.Ct. at 1741, 82 USPQ2d at 1396.
Re Claims 7, 14 and 26:  Busque in view of Roslak and Corben discloses the claimed invention supra and Corben further discloses receiving, from the user device, a response to one of the reminders (Corben, [0006] [0007] [0008]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure and relates to insurance and/ or inventory management.
US Pub. No. 2012/0047082
US Pub. No. 2002/0002475
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARA C HAMILTON whose telephone number is (571)272-1186.  The examiner can normally be reached on Monday-Thursday, 8-5, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


SARA CHANDLER HAMILTON
Primary Examiner
Art Unit 3692



/SARA C HAMILTON/Primary Examiner, Art Unit 3692